Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The information disclosure statement filed on January 9, 2020, has been considered. However, the references identified only by application number, 16/253,973 and 16/580,712, have been cited as their publications, 2019/0224593 and 10,981,088 on the accompanying form PTO-892. 
2.	Applicant’s election of Species 1, claims 1-16 in the reply filed on February 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it appears that the “liquid” region should be a “water” region, as oil is also a liquid.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball IV (5,073,266 and 9,765,265) in view of Folkvang and/or Cairo.
The two patents to Ball each disclose the invention substantially as claimed, separation tanks having a vertical column divided by a blanking plane into an upper section in communication with an inlet conduit and a lower section in communication for discharging water, with a swirl vane diffuser on top; and forming regions for separated gas, oil and water. The previous patents do not disclose an aeration system to receive aerated water and aerate the water in communication with the upper section of the vertical column. 
It is known to aerate separated water and return it to an inlet column in a separator, as exemplified by Cairo (via 58) and Folkvang (via 12). It would therefore have been obvious for one skilled in the art to provide aerated water to the inlet columns of the prior Ball references, to improve separation. With respect to claims 5 and 15, it is submitted that Folkvang discloses use of collected gas to provide the aeration (via 4 and 20), and that such use would also have been obvious in the case of Cairo, as Cairo appears to disclose a vent valve on top in figures 1 and 2.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

8.	Claims 1-7, 10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 17 of copending Application No. 16/253973 in view of Cairo or Volkvang. 
The instant claims differ from the co-pending claims in recitation of aeration in communication with the inlet portion of the column. It is submitted that it would have been obvious for one skilled in the art to additionally aerate the water within the column as well as outside, as exemplified by Cairo and Volkvang, to improve separation. 
This is a provisional nonstatutory double patenting rejection.
9.	Claims 8, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The additional recitation of claim 8 that the discharge conduit of the aeration system connects in the upper third of a vertical height of the column patentably 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 8,496,740, 9,744,478 and 10,981,088 are previous patents to the instant inventor. They have been considered, but are of a different structure than the instant invention. Mail, Smith, Stacy and Schreppel are cited as being of general interest.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778